Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 1 of 34 PageID: 89




                        EXHIBIT C
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 2 of 34 PageID: 90


                                           Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                                 ESTTA Tracking number:           ESTTA547176
                                                                               Filing date:         07/08/2013
                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                       BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
    Proceeding       92057071
    Party            Plaintiff
                     David S. Beasley
    Correspondence   DAVID S BEASLEY
    Address          1801 LAUREL ROAD, UNIT 612
                     LINDENWOLD, NJ 08021
                     UNITED STATES
                     dbea856005@aol.com
    Submission       Motion to Amend Pleading/Amended Pleading
    Filer's Name     Mr. David S. Beasley
    Filer's e-mail   dbea856005@aol.com
    Signature        /David S Beasley/
    Date             07/08/2013
    Attachments      petition for cancellation-final.pdf(514364 bytes )
                     Ebony Document 1.pdf(1545326 bytes )
                     Ebony Document 2.pdf(2330300 bytes )
                     CERTIFICATE OF SERVICE.pdf(95841 bytes )
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 3 of 34 PageID: 91


                     “IN THE UNITED STATES PATENT AND TRADEARK OFFICE
                      BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD,”


 In the Matter of trademark Registration No. 4,170,469

 For the Mark: The Ebonys

 Petitioner
 David S. Beasley
 1801 Laurel Road Unit 612
 Lindenwold, NJ 08021

           v.

 Registrant
 William H. Howard dba The Ebonys
 104 S. Glenwood Avenue
 Aldan, PA 19018-4016

 Cancellation No. 92057071

 AMENDED PETITION TO CANCEL A TRADEMARK REGRISTRATION.

 David Beasley the petitioner believes that he will be damaged by the above-identified registration,

 and hereby petitions to cancel the same.

 The Grounds for Cancellation are as follows:

 Fraud

    Fraud in procuring a trademark registration occurs when an applicant knowingly makes false,
     material representations of fact in connection with the trademark application.


 1. The Ebonys were formed in 1969 by David Beasley/petitioner and consist of three vocalists

 including himself; James Tuten (deceased) Clarence Vaughn and Jennifer Holmes.

 2. The Ebonys were officially signed with Assorted Music Records dba Philadelphia International

 Records in January 1971 and continue to receive quarterly royalty statements.

 3. Registrant was not and is not an original member or performed on any original live recordings of

 The Ebonys singing/performing group.

 4. David Beasley/petitioner registered “The Ebonys” with the State of New Jersey as Class 041 in

 1997.
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 4 of 34 PageID: 92




 5. David Beasley/petitioner continues to manage goods and services involving the name “The

 Ebonys”. David Beasley/petitioner manages entertainment services in the nature of live

 performances by vocalist; entertainment in the nature of vocal music groups; and live performances

 by musical groups.


 6. David Beasley/petitioner never relinquished in writing or verbally his rights of the “The Ebonys”

 name to registrant, any other individual and/or group to provide profit to themselves for services

 or goods.

 7. David Beasley/petitioner continues with on-going projects as an original member/owner

 of the “The Ebonys”.




 By: David S. Beasley                                                 Date: July 8, 2013
     Petitioner
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 5 of 34 PageID: 93
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 6 of 34 PageID: 94
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 7 of 34 PageID: 95
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 8 of 34 PageID: 96
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 9 of 34 PageID: 97
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 10 of 34 PageID: 98
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 11 of 34 PageID: 99
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 12 of 34 PageID: 100
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 13 of 34 PageID: 101
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 14 of 34 PageID: 102
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 15 of 34 PageID: 103
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 16 of 34 PageID: 104
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 17 of 34 PageID: 105
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 18 of 34 PageID: 106
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 19 of 34 PageID: 107
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 20 of 34 PageID: 108
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 21 of 34 PageID: 109
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 22 of 34 PageID: 110
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 23 of 34 PageID: 111
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 24 of 34 PageID: 112
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 25 of 34 PageID: 113
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 26 of 34 PageID: 114
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 27 of 34 PageID: 115
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 28 of 34 PageID: 116
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 29 of 34 PageID: 117
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 30 of 34 PageID: 118
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 31 of 34 PageID: 119
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 32 of 34 PageID: 120
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 33 of 34 PageID: 121
Case 1:19-cv-11058-NLH-KMW Document 8-5 Filed 06/11/19 Page 34 of 34 PageID: 122




  CERTIFICATE OF SERVICE

  Amended petition to cancel a trademark registration
  Cancellation #92057071
  July 8, 2013

  Registrant
  Mr. William H. Howard
  104 So. Glenwood Avenue
  Aldan, PA 19018-4016

  Email address
  Whoward123@comcast.net
